UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2222


In Re:   CORNELIUS DEON RIVERS, a/k/a Neil,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:08-cr-01072-RBH-2)


Submitted:   January 31, 2013               Decided:   February 8, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cornelius Deon Rivers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cornelius     Deon    Rivers    petitions     for   a   writ    of

mandamus, alleging that the district court has unduly delayed in

ruling on his sealed motion.          He seeks an order from this court

directing the district court to act.            The district court entered

an   order   denying     Rivers’   sealed    motion   on   October   1,   2012.

Accordingly, because the district court has ruled on Rivers’

motion, we deny the mandamus petition as moot.                We grant leave

to proceed in forma pauperis.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             PETITION DENIED




                                       2